In an action to recover damages for personal injuries predicated upon theories of negligence and breach of contract, defendant appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), dated December 7, 1981, which granted plaintiff’s motion pursuant to subdivision 5 of section 50-e of the General Municipal Law for leave to serve a late notice of claim. Order affirmed, with $50 costs and disbursements. At the time of the incident complained of, two supervisory employees of the defendant were present and assisted the plaintiff so that it is clear that defendant had actual knowledge of the essential facts constituting the claim and has not been substantially prejudiced in maintaining its defense (see Relia v State of New York, 89 AD2d 870; Coonradt v Averill Park Cent. School Dist., 75 AD2d 925; Matter of Ziecker v Town of Orchard Park, 70 AD2d 422, affd 51 NY2d 957; Hubbard, v County of Suffolk, 65 AD2d 567). Plaintiff had also sent a notarized report of the incident to the defendant on May 28, 1980, one week after the incident. Gibbons, J. P., Weinstein, Thompson and Rubin, JJ., concur.